Exhibit 10.4

EXECUTION VERSION

SUPPLEMENT NO. 1, dated as of January 7, 2015 (this “Supplement”), to the
Collateral Agreement dated as of May 4, 2012 (the “Collateral Agreement”), among
VERSO PAPER HOLDINGS LLC, a Delaware limited liability company (the “Company”)
each Subsidiary of the Company identified on Schedule I or otherwise identified
therein as a party (each, a “Subsidiary Party”), and Wilmington Trust, National
Association, as collateral agent (in such capacity, together with any successor
collateral agent, the “Collateral Agent”) for the Secured Parties (as defined
therein).

Section 7.16 of the Collateral Agreement provides that additional Subsidiaries
may become Subsidiary Parties under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Subsidiary Party under the Collateral Agreement in order to induce the Secured
Parties to make or continue extensions of credit.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct, in all material respects, on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Note Obligations (as
defined in the Collateral Agreement), does hereby create and grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in and Lien on all the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary. Each reference to a “Subsidiary Party” or a “Pledgor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof.

 

I-1



--------------------------------------------------------------------------------

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary as of the date hereof, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all of the
material Patents, Trademarks and Copyrights of the New Subsidiary as of the date
hereof, (c) set forth on Schedule III attached hereto is a true and correct
schedule of all Commercial Tort Claims of the New Subsidiary individually in
excess of $5.0 million as of the date hereof and (d) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

NEWPAGE HOLDINGS INC., By:   /s/ Robert P. Mundy Name:   Robert P. Mundy Title:
  Senior Vice President and Chief   Financial Officer

 

Legal Name: NewPage Holdings Inc. Jurisdiction of Formation: Delaware Location
of Chief Executive Office: 6775 Lenox Center Court, Suite 400 Memphis, TN
38115-4436 Attention: Robert P. Mundy Fax: (901) 369-4197

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:   /s/ Jane
Schweiger Name:   Jane Schweiger Title:   Vice President

[Signature Page - Supplement to Guarantee and Collateral Agreement (Existing
First Lien Notes)]



--------------------------------------------------------------------------------

Schedule I

to Supplement No. 1 to the

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Issuer

 

Number of Issuer

Certificate

 

Registered Owner

 

Number and Class of

Equity Interest

 

Percentage of
Equity Interests

NewPage

Investment

Company LLC

  1   NewPage Holdings Inc.  

One (1)

membership interest

  100%

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

None.

 

4



--------------------------------------------------------------------------------

Schedule II

to Supplement No. 1 to the

Collateral Agreement

PATENTS, TRADEMARKS AND COPYRIGHTS

None.

 

5



--------------------------------------------------------------------------------

Schedule III

to Supplement No. 1 to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

None.

 

6